Citation Nr: 0627715	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  97-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1983.
 
This case came before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge in July 1999.  A transcript of 
that hearing is associated with the claims folders.  

The Board issued a decision in December 2002 that denied 
increased ratings for the veteran's service-connected knee 
disabilities.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2003, the Court granted a joint motion of the 
parties, vacated the Board's decision and remanded the case 
to the Board for action consistent with the joint motion of 
the parties.  

Thereafter, in April 2004 and May 2005, the Board remanded 
the case for further development.  The case has been returned 
to the Board for further appellate action.  


REMAND

Pursuant to the most recent remand, the veteran was afforded 
a VA compensation and pension examination in April 2005.  The 
examiner was asked to provide an opinion regard the impact of 
the veteran's service-connected knee disabilities on his 
ability to work.  The examiner noted that the veteran had 
been able to continue working as a truck driver operating an 
18 wheeler for the past three years.  Prior to that time, he 
worked running heavy equipment at gold mines for about 11 
years.  Despite missing work, his job was not threatened.  

A VA treatment record dated in May 2005 notes that the 
veteran reported that he could no longer drive trucks due to 
his knee disabilities.  The veteran also stated that he could 
not work or function due to his knee problems.  In light of 
apparent conflict between the findings during examination in 
April 2005 and the veteran's report of being unable to work 
in May 2005, the Board is of the opinion that he should be 
afforded another VA examination assessing the severity of his 
service-connected knee disabilities, to include an assessment 
of the occupation impairment caused by the disabilities.    

In addition to the foregoing, the April 2005 examination 
report notes that the veteran had been seen in the emergency 
room of the Salt Lake City VA Medical Center with complaints 
of knee pain the night before the examination.  A review of 
the claims folder indicates that these recent treatment 
records are not associated with the claims folder.  The 
procurement of such pertinent medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

The Board is cognizant of the veteran's difficulty in 
arranging transportation and the distance that he will have 
to travel to the Salt Lake City VAMC.  Accordingly, the 
veteran should be afforded at least 30 days advance notice of 
the examination.  The RO should also provide the veteran with 
written notification of the provisions of 38 C.F.R. § 3.655 
concerning the consequences of his failure to report, without 
good cause, for a scheduled VA examination.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The RO or AMC should request that the 
veteran identify all sources of treatment 
or examination of his service-connected 
knee disabilities since April 2005.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain any records from the Salt 
Lake City VA Medical Center pertaining to 
treatment or evaluation of the veteran's 
knees since February 2001, to include the 
record pertaining to the veteran's 
alleged treatment in April 2005.

4.  Then, the RO or the AMC should 
arrange for the veteran to be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected right and left knee 
disabilities.  

The veteran should be afforded at least 
30 days advance written notice for his 
examination.  This written notice should 
include notification of the date, time, 
and place of the examination.  Also, the 
veteran should be advised of the 
provisions of 38 C.F.R. § 3.655, 
concerning the consequences of his 
failure to report for the examination 
without good cause.  If the veteran fails 
to report for the examination a copy of 
the notice must be associated with the 
claims folders. 

The claims files must be made available 
to and be reviewed by the examiner.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing for each knee, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of either 
knee.  The examiner should also determine 
if either knee locks and if so the 
frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
or either knee should also be described 
by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of each 
disability on the veteran's ability to 
work.  

The rationale for all opinions expressed 
should also be provided.

5.  Then, the RO or the AMC should 
readjudicate the claim for increased 
ratings for the veteran's service-
connected right and left knee 
disabilities in light of all applicable 
legal criteria to include consideration 
of whether separate ratings are warranted 
for arthritis and instability and whether 
separate ratings are warranted under 
Diagnostic Codes 5260 and 5261. 

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


